Memorandum Per Curiam.
It was error to deny the defendant’s motion for a stay. (See Watts, Watts & Co. v. Unione Austriaca, &c., 248 U. S. 9.) In the circumstances summary judgment should not have been granted.
The order denying motion for stay should be reversed, and motion granted, with $10 costs and disbursements. The judgment and order granting summary judgment should be vacated. The order of April 30, 1942, insofar as appealed from, should be affirmed.
Hammer, McLaughlin and Eder, JJ., concur.
Ordered accordingly.